REILLY, JR., ].,
The Clearfield County Board of Elections, comprised of the three county commissioners, have petitioned this Court pursuant to the Election Code of the Commonwealth of Pennsylvania, and more particularly, 25 P.S. §2704, to consolidate certain election precincts *32within the county, the result of which would be to reduce the total number of election precincts from 104 to 68. The Election Code provides in 25 P.S. §2703, that the court of common pleas may form or create new election districts out of two or more adjacent districts or consolidate adjoining election districts so as to suit the conveniénces of the electors and to promote the public interests. The statute further states that election districts so formed shall contain between 600 and 800 registered electors as nearly as may be, and, further, that no election district shall be formed that shall contain less than 100 registered electors.
This court, then, in considering the petition of the election board must be guided by two general statements as set forth in the code. First, that the consolidation must suit the convenience of the electors and promote the public interests; and, second, that the new election districts shall contain between 600 and 800 registered electors as nearly as may be, but shall not be less than 100 registered electors.
With regards to the first guideline, the phrase, “to suit the convenience of the electors,” is extremely general at best, and this court interprets it to mean that no elector shall be so inconvenienced as to be subject to extreme hardship in voting. In view of the mobility of the general public today and the ability of individuals to travel from place to place in minimal amounts of time, to extend the traveling distance from a person’s residence to his polling place even by several miles, is not a major inconvenience. Even if some of the electors of the various districts would be required to travel several miles additional in order to vote, no more than 10 or 15 minutes additional driving time would be necessary. When compared to the annual savings to Clearfield County and the taxpayers thereof, it would seem that the *33promotion of the public interst greatly excedes the possible inconvenience to the effected electors.
The rationale of the legislature in establishing the ideal election district as containing between 600 and 800 registered electors and restricting election districts to at least 100 electors is readily apparent. As election districts excede the 800 maximum figure and the larger they become, the more unwieldy becomes the task of voting the electors and counting the ballots, and, of course, election districts of less than 100 electors become most inefficient and expensive. This court, then, in passing on the petition of the commissioners is guided by these two provisions of the act.
Further, this court is impressed with the evidence and testimony produced at hearing, indicating a savings to Clearfield County taxpayers of over $10,000 annually. This, together'with the increased efficiency of the voting apparatus in the county, persuades this court to grant the majority of the petition.
While not authorized by statute to pass upon the proposed polling places of the consolidated districts, this court will, in several instances, comment upon the sites selected by the election board. This court does, therefore, grant in part ánd deny in part the petition of the Clearfield Election Board. The court does herein grant the request of the election board to consolidate the following precincts:
(A) Becarria Township
1. Consolidate the existing Utahville Precinct and Beccaria into Beccaria Precinct.
2. Consolidate the existing Irvona Precinct and Blain City into Irvona Precinct.
(B) Bell Township
.1. Consolidate the existing Southern Precinct and Summit Precinct into Bell Township Precinct.
*34(C) Bigler Township
1. Consolidate the existing Madera Precinct, Manor Hill Precinct and Smoke Run Precinct into Bigler Township Precinct.
(D) Boggs Township
1. Consolidate the existing Blue Ball Precinct and Stoneville Precinct into Boggs Township Precinct.
(E) Bradford Township
1. Consolidate the existing Bigler Precinct and Jackson Precinct, east of Route 970, into one precinct, to be known as Bigler Township Precinct.
2. Consolidate Woodland Precinct and Jackson Precinct, west of Route 970, into one precinct, to be known as Woodland Precinct.
(F) Brady Township
1. Consolidate Helvetia Precinct and Luthersburg Precinct into Brady Township Precinct.
(G) Burnside Township
1; Consolidate Harmony Precinct and Stiff! er-town Precinct into Burnside Township Precinct.
(H) Chest Township
1. Consolidate Chest Precinct and McPherron Precinct into Chest Township Precinct.
(I) Cooper Township
1. Consolidate Cooper Precinct and Lanse Precinct into Cooper Township Precinct.
2. Consolidate Kylertown Precinct and Winbume Precinct into Winburn Precinct.
(J) Decatur Township
JL Consolidate Centre Precinct and Kephart Precinct into Centre Precinct.
2. Consolidate Gearhartville Precinct and Graham Precinct into Gearhartville Precinct.
(K) Graham Township
1. Consolidate Centre Hill Precinct and Graham Precinct into Graham Precinct.
*35(L) Gulich Township
1. Consolidate Gin ter Precinct and Janesville Precinct into Gulich Township Precinct.
(M) Huston Township
1. Consolidate Huston Precinct and Tyler Precinct into Huston Township Precinct.
(N) Jordan Township
1. Consolidate Ansonville Precinct, Berwindale Precinct, and McCartney Precinct into Jordan Township Precinct.
(O) Karthaus Township
1. Consolidate Cataract Precinct and Karthaus Precinct into Karthaus Township Precinct.
(P) Knox Township
1. Consolidate Boardmán Precinct, Carnwath. Precinct, and New Millport Precinct into Knox Township Precinct.
(Q) Lawrence Township
1. Consolidate Golden Rod Precinct and Hillsdale Precinct into Golden Rod Precinct.
(R) Lawrence Township
1. Consolidate Kerr Precinct and Plymptonville Precinct into Plymptonville Precinct.
(S) Morris Township
1. Consolidate Allport Precinct and Morrisdale Precinct into Morrisdale Precinct.
2. Consolidate Ashcroft Precinct and Munson Precinct into Ashcroft Precinct.
(T) Pike Township
1. Consolidate Curwensville Precinct and Otlanta Precinct into Pike Township Precinct.
(U) Sandy Township
1. Consolidate Falls Creek Precinct and Clear Run Precinct into Falls Creek Precinct.
*36(V) Woodward Township
1. Consolidate Morann Precinct, Sterling Precinct, and West Houtzdale Precinct into West Houtzdale Precinct.
2. Consolidate Sanborn Precinct and North' Houtzdale Precinct into Sanborn Precinct.
(W) Houtzdale Borough
1. Consolidate Houtzdale First Precinct and Houtzdale, Second Precinct into Houtzdale Borough Precinct.
(X) Osceola Mills Borough
1. Consolidate Osceola Mills First Precinct and Osceola Mills Second Precinct into Osceola Mills Borough Precinct.
In view of the resolution of Curwensville Borough counsel approving the consolidation of its two present wards into one voting precinct, this court does approve petitioner’s request to consolidate Curwensville Borough First Precinct and Curwensville Borough Second Precinct.
The court does herein deny a petition of the Clearfield County Election Board with regards to' consolidation of DuBois Fourth Precinct and DuBois Fifth Precinct for the reason that the consolidated precinct too greatly excedes the statutory guidelines.
In approving the following consolidations, the court would recommend to the Clearfield County Election Board that it reconsider the polling places recommended in the following precincts:
(A) Boggs Township Precinct
(B) Bigler Township Precinct
(C) Cooper Precinct
(D) Winbume Precinct
(E) Centre Precinct
(F) Graham Township Precinct
(G) Knox Township Precinct
(H) Golden Rod Precinct
*37(I) Osceola Mills Borough Precinct Wherefore, the court enters the following
ORDER
Now, this March 4, 1985, following hearing into the petition of the .Clearfield County Board of Elections to consolidate precincts, it is the order of this court that said petition be and is hereby granted in part and denied in part in accordance with the foregoing memorandum. It is the further order of this court that for purposes of election, of precinct, election officers within the newly consolidated precincts, the Clearfield County Election Board shall treat this order for consolidation as taking effect at the primary election for 1985.